UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6531


ADRIAN BERNARD GRIFFIN,

                     Plaintiff - Appellant,

              v.

DR. OBI UMESI,

                     Defendant - Appellee,

              and

DONNIE HARRISON; W.C.D.C. MEDICAL DEPARTMENT; WAKE COUNTY
DETENTION CENTER,

                     Defendants.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:17-ct-03289-FL)


Submitted: August 24, 2021                                     Decided: August 27, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Adrian Bernard Griffin, Appellant Pro Se. John Walton Minier, YATES, MCLAMB &
WEYHER, LLP, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Adrian Bernard Griffin appeals the district court’s order denying relief on his 42

U.S.C. § 1983 complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm the district court’s order. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3